             Case 1:20-mj-00101-SAB Document 11 Filed 02/11/21 Page 1 of 2



 1 McGREGOR W. SCOTT
   United States Attorney
 2 WILLIAM B.TAYLOR
   Special Assistant United States Attorney
 3 MISDEMEANOR UNIT
   2500 Tulare Street, Suite 4401
 4 Fresno, California 93721
   Telephone: (559) 497-4000
 5

 6 Attorneys for Plaintiff
   UNITED STATES OF AMERICA
 7

 8
                                       UNITED STATES DISTRICT COURT
 9
                                   EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                         Case No. 1:20-mj-00101-SAB
12                        Plaintiff,
                                                       MOTION AND ORDER FOR DISMISSAL
13   v.
14   CYNTHIA R. DAVIS
15                        Defendant.
16

17

18 The United States of America, by and through McGregor W. Scott, United States Attorney, and William

19 B. Taylor, Special Assistant United States Attorney, hereby moves to dismiss Case No. 1:20-mj-00101-
20 SAB against CYNTHIA R. DAVIS, without prejudice, in the interest of justice, pursuant to Rule 48(a)

21 of the Federal Rules of Criminal Procedure.

22

23 DATED: February 10, 2021                              Respectfully submitted,
24                                                       McGREGOR W. SCOTT
                                                         United States Attorney
25
                                                 By:     /s/ William B. Taylor
26                                                       WILLIAM B. TAYLOR
                                                         Special Assistant United States Attorney
27

28
                                                        1
29

30
              Case 1:20-mj-00101-SAB Document 11 Filed 02/11/21 Page 2 of 2



 1                                                  ORDER
 2 IT IS HEREBY ORDERED that Case No. 1:20-mj-00101-SAB against CYNTHIA R. DAVIS be

 3 dismissed, without prejudice, in the interest of justice.

 4

 5 IT IS SO ORDERED.

 6 Dated:      February 11, 2021
                                                       UNITED STATES MAGISTRATE JUDGE
 7

 8
 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25
26

27

28
                                                         2
29

30
